CORRECTED ACTION
1.	The instant action serves to correct the record of the Examiner’s Amendment of December 14, 2021.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Hudak, Sr on November 19, 2021.
3.	The application has been amended as follows:  
	CLAIM 5, please delete in its entirety and replace with the following: 
		The composition according to claim 1, wherein the perillic acid compound 			comprises a salt of perillic acid, wherein the salt comprises the ammonium 		salt, the alkali metal salt or the alkaline earth metal salt.  

	CLAIMS 15-17, please CANCEL. 
	CLAIM 20, lines 2-3, please delete the recitation: 
		“activity enhancing substance that enhances the anti-microbial activity of 			the perillic acid compound” 

		and replace with the term: “antimicrobial compound”.
REASONS FOR ALLOWANCE
4.	In consideration of the amendatory changes and cancellations, claims 1, 2, 5-12, and 18-24 are allowable over the prior art, as newly renumbered claims 1-17.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel perillic acid composition having a pH in the range of from 2.5 to 6.5, wherein the perillic acid is present in an amount from about 0.001% (w/v) to about 0.2% (w/v) having superior antimicrobial activity against Lactobacillus sp.  The instant compounds were tested for antimicrobial activity, (see the inhibitory results in relation to concentration and pH, demonstrated in Figures 1 and 2 of the Declaration of 1/6/21, of which enlarged figures are submitted herewith), which makes them useful as antimicrobial agents in aqueous solutions.  After a thorough search, the closest of prior art, Rieks in view of Wang et al. discloses perillic acid in composition, yet fails to teach, suggest or render obvious the instant claimed composition according to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611